Citation Nr: 1220104	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from February 1951 to February 1954.  The Appellant is his widow.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In December 2008, the Board denied service connection for cause of the Veteran's death.  The Appellant appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2009 Order, the Court granted the parties' Joint Motion to vacate and remand the Board's decision for additional development and readjudication consistent with the directives contained therein.  The case was then remanded by the Board in November 2009, August 2010, and again in January 2011 for additional development and adjudicative action.  It has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his participation in Operation Tumbler-Snapper.

2.  The Veteran died in February 2007, at the age of 73, as a result of a cerebrovascular accident (CVA) secondary to hypertension. 

3.  At the time of the Veteran's death, service connection was not in effect for any disability; prior to his death, the Veteran brought claims for service connection for ulcers and hypertension. 

4.  The preponderance of the competent and credible evidence of record establishes that it is unlikely that there is a causal relationship between the causes of the Veteran's death and any incident during military service, including exposure to ionizing radiation. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that written notice provided in March 2007, prior to the issuance of the May 2007 rating decision, along with the written notice VA provided the claimant in November 2009, fulfills the provisions of 38 U.S.C.A. § 5103(a) as well as the notice as required by the Court in Dingess.  Specifically, these letters informed the Appellant that the Veteran had not been granted service connection for ulcer or hypertension during his lifetime, and advised the Appellant of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death based on a condition not yet service connected.  The Board concludes that all required notice has been given to the Appellant.  

The Board acknowledges that a portion of the required notice was not issued until after the initial unfavorable decision.  Notice compliant with Hupp was issued after the Board's November 2009 Remand.  However, the claim has been readjudicated several times since the compliant notice was issued.  The Appellant has not demonstrated any prejudice resulting from the timing or content of required notice.  

Moreover, the Appellant has been continuously represented by an attorney since she appealed the Board's 2008 decision.  The appellant's attorney has not identified any prejudice arising from the content or timing of required notice to the Appellant.  There is no presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).
In connection with the current appeal, relevant in-service and post-service treatment reports are of record, as are records confirming the Veteran's in-service occupational exposure to ionizing radiation.  The development required by 38 C.F.R. § 3.311 has also been accomplished.  Based on development from official sources, and review of the Veteran's historical military information, the Navy Department prepared an assessment of the Veteran's dosage of ionizing radiation.  

A medical assessment was obtained from the Director of Environmental Agents Service regarding the likelihood of a causal link between that in-service radiation exposure and the Veteran's hypertension.  On the basis of that report, the Director of VA's Compensation and Pension Service provided an opinion as to the relative possibility of such a causal link.  The Appellant was informed of all this development, and her claim was readjudicated by Supplemental Statement of the Case most recently in October 2011.  

The assistance in developing the claim which has been afforded to the Appellant since the Court's 2009 Order has been extensive, and has included medical opinion and supplemental medical opinion addressing concerns raised by the Appellant as well as opinion from VA's Director of Environmental Agents Service.  The actions required by the Court in its Order and by the Board in its prior Remands have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Appellant's attorney has not identified any required action that has not been taken or any required opinion which has not been obtained.  

Thus, the Board concludes that VA has satisfied its duty to assist the Appellant in apprising her as to the evidence needed to substantiate, and in obtaining evidence pertinent to, her claim for service connection for the cause of the Veteran's death.  No useful purpose would be served in remanding this matter for additional development.  Such a remand would result in unnecessarily imposing additional burdens on VA.  

Indeed, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist her in the development of this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Appellant is seeking service connection for cause of the Veteran's death.  Specifically, she contends that he developed bleeding stomach ulcers in service that caused hypertension, which in turn caused his fatal CVA.  At the time of his death, service connection was not established for any disabilities.  Prior to his death, the Veteran brought claims for service connection for ulcers and hypertension.  Those claims were denied in a July 2006 rating decision.  Service connection for ulcers and hypertension for accrued benefits purposes was denied by a May 2007 rating decision.  Alternatively, the Appellant contends that the Veteran's cause of death developed as a result of his exposure to ionizing radiation during military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, if a veteran exposed to radiation during active service later develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  Second, under 38 C.F.R. § 3.311, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Third, direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

Application of the above provisions is dependent upon establishing that the veteran was exposed to ionizing radiation during active service.  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, or the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either section 3.307 or section 3.309, and where it is contended that the disease is a result of ionizing radiation exposure in service.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In an October 1985 letter, the U.S. Navy Department indicated that the Veteran had participated in Operation Tumbler-Snapper in 1952; his estimated gamma radiation exposure was 0.082 rem.  That estimate was based on a reasonable time-dependent scenario for members of the 1st Marine Corps Provisional Atomic Exercise Brigade (1st MCPAEB).  However, a recently-located document indicates that some members of the 1st MCPAEB visited a display area closer to the Shot DOG ground zero than was assumed.  Because of this additional information, the gamma radiation dose was revised to 0.37 rem, an exposure well below the current Federal guideline for annual exposure to radiation workers of 5.0 rem.  

In light of onsite participation Operation Tumbler-Snapper, the Veteran has met the criteria for a "radiation-exposed veteran" under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  Therefore, his exposure to ionizing radiation during service is conceded.  

After a thorough review of the evidence, the Board finds that the competent medical establishes that the Veteran's death is not related to his military service, including exposure to ionizing radiation.  

The Veteran's service treatment records (STRs) show no evidence of elevated blood pressure readings or other indicia of hypertension and are entirely negative for any findings, complaints, or symptoms, suggestive of ulcers.  Clinical evaluations of the Veteran's abdomen and viscera at his separation physical in February 1954 were normal and his blood pressure was 110/68. 

Post-service medical records show the Veteran suffered his first stroke in December 1985, approximately 31 years after his separation from service.  Furthermore, the earliest recorded medical history of hypertension is found in a May 1991 VA examination report, 37 years after his separation from active service in 1954, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309.  At that time the Veteran indicated that his ulcer condition began in 1983, not during service.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

In a June 2006 opinion, a private neurologist reported that the Veteran had been a long-term patient at Fort Sanders Regional Hospital in 1985 where he was treated for hypertension that led to a stroke.  The neurologist, JES, MD, opined that the Veteran's hypertension and subsequent stroke were related to hypertension which began while the Veteran was military service.  Dr. S. did not explain what evidence in the Veteran's service treatment records supported his conclusion, and did not identify any fact in the records of the treatment of the Veteran by Dr. S. from 1985 to 1986 to support his conclusion.  Dr. S. did not reference any clinical data or other evidence as rationale for his opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The neurologist did not provide any supporting evidence in the 2006 opinion to show that hypertension was manifested during the Veteran's service or within one year following the Veteran's separation from service.  In addition, he did not explain his statement that the Veteran's hypertension began during service.  Although Dr. S. stated that the Veteran was a long-time patient, he did not indicate when the Veteran was first treated for hypertension. 

In this case, the service records appear to be silent for any complaint, treatment, finding, or diagnosis of hypertension, the lack of supporting rationale or reference to service treatment records.  Although Dr. S.'s opinion is favorable to the Appellant's contention that the Veteran developed hypertension during military service, it does not appear that the neurologist considered all of the relevant evidence concerning this appeal.  Because Dr. S. did not address the fact that the service records are silent for any complaint, treatment, finding, or diagnosis of hypertension, and did not provide a rationale for his opinion, the probative weight or persuasive value of the 2006 opinion is decreased.  
Similarly, in a February 2007 letter, another private physician stated that he treated the Veteran for hypertension and acid peptic disorder sometime before 1993.  In addition, the Appellant submitted a handwritten note dated March 2007 wherein a pharmacist stated that the Veteran suffered from ulcers and often purchased medications for that condition.  However, the Board finds that both letters have little probative value because they do not establish a link between the Veteran's ulcers, his hypertension, and his period of service, since there is a lengthy gap between the Veteran's 1954 service discharge and the time period addressed in these items of evidence. 

Nevertheless, the Appellant asserts that service connection is warranted for the cause of the Veteran's death.  Throughout the claims file, it is clear she strongly believes there is a positive association between the Veteran's hypertension and his military service.  To that end, she submitted a November 2009 medical opinion from the same private neurologist, Dr. S.  In the 2009 opinion, Dr. S. acknowledged the lack of evidence that the Veteran's high blood pressure had its onset within one year of service discharge, but opined that conditions, such as a stroke, could have a latent presentation after radiation exposure.  He reported that recent medical evidence showed that people with radiation exposure were at a higher risk of developing cardiovascular disease, to include strokes.  In support of his opinion, he submitted an excerpt of a medical study by the Imperial College of London regarding how low doses of radiation can cause heart disease and stroke.  

The excerpt from that medical study submitted by Dr. S. states, in pertinent part, that scientists have understood how high-dose radiotherapy (RT) causes inflammation in the heart and large arteries and how this results in increased levels of cardiovascular disease observed in many groups of patients who receive RT.  However in the last few years, studies have shown that there may also be cardiovascular risks associated with the much lower fractionated doses of radiation received by groups such as nuclear workers, but it was unclear what biological mechanisms are responsible.  A team had explored a novel mechanism that suggests that radiation kills monocytes (a type of white blood cell) in the arterial wall, which would otherwise bind to monocyte chemo-attractant protein (MCP-1).  The resultant higher levels of MCP-1 cause inflammation which leads to cardiovascular disease.  The passage goes on to states that if the mechanism is valid, it implies that risks from low dose radiation exposures (e.g. medical and dental X-rays), which until now have been assumed to result only from cancer, may have been substantially underestimated.  

In his November 2009 opinion, Dr. S. concluded that, based on the information provided by the Imperial College of London study, since the Veteran's exposure to radiation was within a distance of 1.5 miles from the nuclear detonation and the cause of death was an embolic stoke, "I do think that his radiation exposure has contributed to his latent presentation of his underlying stroke secondary to cardiovascular disease."  This opinion is favorable to the Appellant's claim, but the persuasive value of the opinion is diminished by the fact that Dr. S. did not indicate the likelihood that the Veteran's in-service radiation exposure resulted in the cause of the Veteran's death.  

Also of record is a March 2010 VA medical opinion in which the physician concluded that the Veteran hypertension was less likely as not (less than 50/50 probability) caused by or result of military service on the basis that there was no information in the Veteran's military record that would lend itself to a diagnosis of hypertension while in service, which also precludes the presumption that his hypertension was service related at this time.  The physician explained that the stated illness (stroke) which contributed to the Veteran's death was atheroembolic and atherosclerosis disease has a strong association with hypertension and is considered a risk factor for the development of stroke, which is the reason multiple physicians of record have related his hypertension to his stroke.  

The physician also opined that the Veteran's ulcers were not caused by or a result of military service, as there was no medical evidence of any ulcer-related illness in the service records.  Additionally, the provider concluded, it did not appear that any ulcer-related illness contributed meaningfully to the Veteran's overall illness or health decline that resulted in his death.  Rather, the reviewer concluded, it was the Veteran's history of atherosclerosis which mainly contributed to his death.  

The Board finds this VA opinion fairly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history and the Veteran's symptoms in the context of that history.  He also cited to various medical literature in support of his conclusions.  However, he did not address the opinion provided by the private neurologist, or address the medical study cited by Dr. S., or address the contention that being within 1.5 miles of a nuclear detonation caused or materially and substantially contributed to the Veteran's cause of death.  

In January 2011, the Appellant's attorney argued strongly that the March 2011 opinion was inadequate.  In February 2011, the claims file was returned to the VA reviewer for a supplemental opinion addressing the concerns raised by the Appellant.    

After again reviewing the claims file, the VA physician referred to the dose estimate report indicating the Veteran was exposed to 0.37 rem or 370 mrem, noting that this level of exposure was not, according to medical literature, clearly associated with adverse health effects, but rather was relatively common to many medical imaging procedures, including lumbar spine X-rays at 600mrem; CT scan of the spine at 1000mrem and abdominal X-rays at 700mrem.  The reviewer also referred to the scientific article authorized by the Imperial College of London, which was apparently the source of the excerpt, noting that it was not evidence of excessive risk due to radiation exposure, but was a model or a proposed mechanism that if an excess of risk of cardiovascular disease was connected to radiation exposure that this would explain it.  He reported that the article clearly states that it is not indicating that there is an excess risk documented at this time.  
The VA reviewer opined that the Veteran's private physician's statement that cardiovascular disease, heart attacks, and strokes have a higher incidence in people exposed to low levels of radiation was not considered conclusive.  The VA physician also could not conclude that the Veteran's hypertension was connected to his excess radiation exposure as this information was still novel and its development was ongoing.  The VA physician provided the article, which contained the cited medical study, in its entirety.  

In March 2011, the Director of the VA Compensation and Pension (C&P) Service requested an opinion from the VA Under Secretary for Health for a determination as to the probable relationship between the Veteran's hypertension and his exposure to ionizing radiation in service.  The Director referred to a March 1984 letter from the Navy Department confirming the Veteran's participation in Operation Tumbler-Snapper in 1952.  The Navy Department submitted a second letter in October 1985, which revised the estimated dose of radiation the Veteran was exposed to during service.  Based on the reviewed dose estimate, the radiation dose that the Veteran received during service was reportedly 0.37 rem. 

In addition to the dose estimate, the C&P Director provided the Veteran's history of a diagnosis of hypertension in 1985, his subsequent stroke, and his death in February 2007, from CVA secondary to hypertension.  The Veteran worked as a tree service contractor from 1961 to 1985 and his smoking history and family history were unknown.  The record also reflects that the Veteran was first exposed to ionizing radiation at age 18, and was diagnosed with hypertension in 1985, approximately 33 years after his exposure.  The C&P Director also referred to the November 2009 letter from the private physician stating that the Veteran's radiation exposure in service contributed to the latent presentation of his underlying stroke secondary to cardiovascular disease, and referenced the VA medical opinions from March 2010 and January 2011.  The memorandum requesting review stated that there was no other information relevant to determining the cause of the Veteran's death.  
Thereafter, in a memorandum responding to the Director's request, VA's Director, Environmental Agents Service, responded that an evaluation of the relationship between exposure to radiation and the incidence of 19 non-malignant disorders was made using data from atomic bomb survivor studies and could not detect any statistically significant relationships for several diseases including hypertension, hypertensive heart disease or ischemic heart disease.  As a result it was unlikely that the Veteran's hypertension and subsequent death could be attributed to radiation exposure in service. 

In April 2011, the VA's C&P Director, citing the Navy dose estimate and the opinion of the Director of Environmental Agents Service, concluded, based on the requested opinion and following review of the evidence in its entirety, there was no reasonable possibility that the Veteran's hypertension or resulting stroke and death could be attributed to radiation exposure in service.  

In July 2011, the claims file was returned to the VA physician for yet another supplemental opinion which clarified that the article and study cited to by Dr. S, the private neurologist, was a proposed mechanism for radiation injury affecting blood vessels and did not actually state that radiation causes hypertension.  He noted that the Veteran's claims files, medical records, and various scientific articles cited in the report had been reviewed in the preparation for his report.  

Some of the evidence in this case is favorable to the Appellant's claim, and some evidence is unfavorable to the claim.  The Navy Department determined that the Veteran was exposed to ionizing radiation during his participation in Operation Tumbler-Snapper and has provided a dose estimate, which has not been disputed.  The VA physicians offered their opinions based on a review of all of the evidence, including the Veteran's estimated dose of ionizing radiation, and offered rationales for the opinions reached that are clearly supported by the evidence of record.  Moreover, at least one opinion was provided by a public health official, the Director of Environmental Agents Services, specifically tasked and specialized in evaluating environmental hazard risks, to include radiation exposure.  In fact, this physician assessed the Veteran's level of exposure against studies using data from atomic bomb survivors.  

Careful consideration has also been given to the opinions of the Veteran's private neurologist, Dr. S.  The Board is cognizant that this physician had treated the Veteran for hypertension since the mid 1980s and thus was well aware of his condition.  The 2009 opinion provided by Dr. S was supported by a rationale, in that the physician implicated ionizing radiation as causing the Veteran's hypertension which subsequently led to his fatal CVA, but that opinion is weakened by the fact that Dr. S. did not discuss the importance of or account for the specific radiation dose assessments provided by the Navy Department or the scientific data and/or medical literature that was used by VA in making his determination.  As noted above, Dr. S. provided an opinion that the Veteran's radiation exposure "contributed" to the cause of the Veteran's death, but Dr. S. did not quantify that contribution.  Thus, Dr. S's opinion is less persuasive than the April 2011 opinion that it is "unlikely" that the Veteran's hypertension or resulting stroke and death can be attributed to radiation exposure in service."

After a review of the conflicting evidence, the Board finds the VA opinions, especially the April 2011 and July 2011 opinions, to be more probative than any other evidence of record.  Although the private physician did reference a supporting medical study relating to low dose radiation and cardiovascular disease as the rationale supporting his 2009 opinion, the study findings are general in nature and do not account for factors specific to the Veteran's case.  In addition, the July 2011 VA opinion, which discusses the study at length, indicates that the research is new and the findings are not conclusive.  The Board finds that Dr. S.'s opinion, based on the medical study of the Imperial College of London, is not probative of a causal relationship between low-dose radiation and the Veteran's hypertension and fatal CVA.  The Board is not ignoring Dr. S.'s opinions or the findings from the medical study, but, based on the assessments of the limitations of that study provided by the reviewing VA clinicians, assigns less probative weight to this favorable evidence than to the opinions rendered in 2011.  Those 2011 opinions, which are unfavorable to the Appellant's claim, preponderate against the claim.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA medical opinions.  The evidence is against a finding that the Veteran's radiation exposure in service was a contributory cause of death, contributed substantially and materially to the Veteran's death, combined to cause death, aided or lent assistance to the production of death, or resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death, or that a primary or contributory cause of the Veteran's death was proximately due to radiation exposure, or that the Veteran's exposure to radiation in service was a cause of death as defined for purposes of benefits administered by VA.  38 C.F.R. § 3.312.  

The discussion above satisfies the statutory requirements that the Board provide an adequate statement of reasons and bases where an expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As discussed above, the favorable 2006 and 2009 private medical opinions have been considered, but those are of less probative weight than the unfavorable opinions of record.  

We recognize the Appellant's sincere belief that her husband's death was related in some way to his military service.  Nevertheless, in this case she has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between the Veteran's death and his military service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the competent medical evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Service connection for cause of death is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


